Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 1 of 56

IN THE UNITED STATES BANKRUPTCY COURT

FILED

 

FOR THE WESTERN DISTRICT OF OKLAHOMA = AUG 19. 2919

ALEXANDER LOUIS BEDNAR )
(Debtor) )
ALBERTA ROSE JOSEPHINE JONES )
(Alleged Creditor) )

CLERK G SCUBS E. WED

GE
Wi NKRUPT
Wye ESTERN DISFRICT uerey COURT

      
 
 

19-12845 — JDL

ALBERTA ROSE JOSEPHINE JONES’ MOTION
TO BE EXCLUDED AS A CREDITOR

UNDER U.S.C. § 1328(£)

MEMORANDUM OF POINTS AND AUTHORITY IN SUPPORT THEREOF

Alberta Rose Josephine Jones (JONES) has been identified by D
(BEDNAR) as a “creditor.”

ebtor Alexander Louis Bednar

JONES is claiming she is not a “creditor” under U.S.C. § 1328(f) and wishes to be excluded

from this action filed by BEDNAR on or about July 11, 2019.

MEMORANDUM OF POINTS AND AUTHORITIES

BEDNAR filed the following complaint in the United States District Court for the Western
District of Oklahoma CIV 2019-279- D on March 25, 2019. (Exhibit (1))

JONES filed the following motion to intervene on August 11, 20
(Exhibit (2))

JONES respectfully requests to be excluded from these bankruptcy proceedings as a creditor

19 in said referenced case.

based on “fraud” under U.S.C. § 1328(f), 11 U.S. Code § 522 and Exemptions and 18 U.S.

Code § 1962.Prohibited activities.

U.S.C. § 1328

does not discharge the ‘debto from wo debribased on an ‘allowed

large granted under this section
¢ Claim:filed under

 

1305(a)(2) of this title if prior approval by the trustee of the debtor's i incurring such debtiwas

practicable and was not obtained.

(e) On request of a party in interest before one year after a discharge under this section is
granted, and after notice and a hearing, the court may revoke such discharge only if—
(1) such discharge was obtained by the idebtor through fraud; and

 

(2) the requesting party did not know of such fraud until after such

discharge was granted.
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 2 of 56

11 U.S. Code § 522

(B) the debto# owes d debtiarising from—
@
any violation of the Federal securities laws (as defined in section 3(a)(47) of the Securities Exchange _

Act of 1934), any State!securities laws, or any regulation or order issued under Federal securities laws
of Stateisecurities laws;

Gi)

any Security registered under section 12 or 15(d) of the Securities Exchange Act of 1934 or under
section 6 of the Securities Act of 1933;

(iii)
any civil remedy under section 1964 of title 18; or
(iv)

any criminal act, intentional tort, or willful or reckless misconduct that caused serious physical injury
or death to another individual in the preceding 5 years.

18 U.S. Code § 1962.Prohibited activities
(a)
It shall be unlawful for any ipersou who has received any income derived, directly or indirectly, from a

pattern of gacketeering activity or through collection of ari unlawful deblin which 1 sucht. personihas
participated as a principal within the meaning of section 2, title 18, United States!Code, to use or

invest, directly or indirectly, any part of such income, or thd proceedsiof such income, in acquisition of
any interest in, or the establishment or operation of, any, enterprise! which i is engaged in, or the activities
of which affect, interstate or foreign commerce! A purchase of securities on the open market for
purposes of investment, and without the intention of controlling or participating in the control of the

issuer, or of assisting another to do so, shall not be unlawful en this subsection if the securities of

any pattern or racketeering activity or the collection of ae dcidaher such purchase do not

amount in the aggregate to one percent of the outstanding securities of any one class, and do not confer,
either in law or in fact, the power to elect one or more directors of the issuer.

(b)

It shall be unlawful for any person through a pattern of facketeering activity or through collection of
ariunlawful debtito acquire or maintain, directly or indirectly, any interest in or control of

any; enterprise!which is engaged in, or the activities of which affect, interstate offoreign commerce:
(c)
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 3 of 56

ea averneneceeenneeer ene.
wert nee ene ec ee neeet ee be ene en an ne tense eee es

qreaeeaccennaneneeeeeetg ae gee eee cee ome nanan teneeeannaeesenee,

collection ofauize det

(d)
It shall be unlawful for any ‘person to conspire to violate any of the provisions of gubsection (a¥, (b), or
(c) of this section.

(Added Pub. L, 91-452, title IX, § 901(a), Oct. 15, 1970, 84 Stat, 942; amended Pub. L. 100-690, title_
VII, § 7033, Nov. 18, 1988, 102 Stat. 4398.

CONCLUSION

JONES is claiming that the funds BEDNAR received from JONES to represent her disabled
son, Ryan Garrett Jones (mainly) and herself were received based on fraud.

BEDNAR never placed said funds ina “CLIENT” “trust” account based on the “legal
pleadings” filed by BEDNAR and/or his attorney, Stephen A. Harry.

BEDNAR and his attorney, HARRY, are trying to force said JONES to accept these proceedings
so that she may not “sue” BEDNAR for the “recovery” of her “money” which exceeds $17,000.00 and
damages.

If the court allows BEDNAR to claim her money which should have been placed in a “trust”
account to be simply claimed as a “debt”, then the “court” is violating said JONES’ rights to recover
these funds fraudulently obtained by BEDNAR.

Respectfully Submitted,

   

~w ZUG R C
PO Box 2175
Stillwater, Oklahoma 74064

il.com
405-780-3214
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 4 of 56

EXHIBIT (1)
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 5 of 56

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

ALEXANDER BEDNAR, individually
CIV- 2019- 279 - D
VS

eemeest? Newer” Nene” Smee!” eee”

PAUL HESSE, et. al.

ALBERTA ROSE JOSEPHINE JONES’ MOTION TO INTERVENE
PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 24 (a)
AND
MEMORANDUM OF POINTS AND AUTHORITY IN SUPPORT THEREOF

STATEMENT OF PRECISE RELIEF SOUGHT AND
SPECIFIC GROUNDS FOR MOTION
Pursuant to Federal Rule of Civil Procedure 24(a), Alberta Rose Josephine Jones moves
the Court to intervene as a matter of right under Federal Rule of Civil Procedure 24(a) to
protect her asserted rights with respect to the central merits at issue in this case. This motion is

supported by the following memorandum of points and authorities.

MEMORANDUM OF POINTS AND AUTHORITIES

There are two types of intervention—intervention as of right and permissive intervention
~—— and they are governed by different standards. Compare FED. R. CIV. P. 24 (a), with FED. R.
CIV. P. 24(b). The proposed intervenor has moved to protect her rights.

The proposed intervenor argues that she is “alleg[ing] at least three or more common
questions of law or fact.” She contends that she is seeking to intervene to address three central
issues in this case which Plaintiff Alex Bednar states as follows:

1
1)

Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 6 of 56

3. Defendant John Morris Williams is the executive director of the Oklahoma Bar

2)

Association and works in Oklahoma County. On March 15, 2019, Williams
spoke with Defendant Abby Broyles, who claims that Williams told her Mr.
Bednar was not welcome in any court and was immediately disbarred based on
the recent Supreme Court ruling in Mr. Bednar’s case. Williams has indicated

to Plaintiffs that he did not make such statements to Defendants KFOR and

Broyles. Either KFOR / Broyles or Williams is being untruthful.

4. Defendant Abby Broyles is a third year law student and a news reporter for

Channel 4 in Oklahoma City, who lives in Oklahoma County. She has,
published a false news report that is currently immediately impacting Plaintiff
Mr. Bednar’s ability to practice law, based on known falsities, that she and her
supervisor “Chuck” have been made aware are false. Both she and “Chuck”
claim that Defendant Williams and the Bar Association clearly told them that
Mr. Bednar had been prevented from appearing in courts, and falsely published.
on local news that on March 15, 2019, Mr. Bednar was “kicked out” of a local
court, another falsity. Neither she nor the corporate entity that owns KFOR has

retracted the false statements.
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 7 of 56

3)

2. Defendants Paul Hesse. Timothy Henderson, Howard Haralson and Don
Andrews, are state court judges in Oklahoma and Canadian Counties who have
taken action “in the clear absence of jurisdiction” as well as while performing

non-judicial functions and administrative funclions in a concerted effort to

deprive Plaintiffs of rights protected under the United States Constitution.
Defendant Renee Troxell is the Oklahoma County Court administrator (and
happens to be an attorney).

BACKGROUND

4. Intervenor Alberta Rose Josephine Jones (JONES) hired Plainiff Alex Bednar to represent her
son, Ryan Garrett Jones in the following criminal case i.e. Oklahoma County Case No. CF 2017-3084.

5. Plaintiff BEDNAR was hired on or about February 18, 2019. BEDNAR waited until March 8,
2019 to appear in Oklahoma County Case No. CF 2017-3084 stating he could not appear until he
“sued” Defendant HENDERSON in “federal cour.” BEDNAR delayed JONES’ son’s criminal case so
he could pursue his “redresses” first above her son’s criminal proceedings which were an urgent matter.

Her son’s previous attorney, Tate Wise, was fully aware of what BEDNAR was doing and “assisted”.

6. When BEDNAR was hired, Intervenor JONES had no knowledge of any pending matters in the
Oklahoma Supreme Court i.e. Case No STATE ex rel. OKLAHOMA BAR ASSOCIATION v.
BEDNAR 2019 OK 12 Case Number: SCBD-6618 Decided: 03/12/2019 or his bar revocation.
It was never discussed. BEDNAR briefly discussed he was in the “news”. Intervenor JONES was
aware of his “suing” various entities including “judges” whom he deemed violated his rights but

nothing more. The issue of his “license” suspension was never ever discussed.
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 8 of 56

7. Intervenor JONES became knowledgeable of the issues surrounding BEDNAR’s license to
practice law from Defendant Abby Broyles (BROYLES) in the courtroom of the Honorable Judge
Timothy Henderson on the alleged date of March 15, 2019.

8. Defendant BROYLES was speaking with a District Attorney from the Oklahoma County
District Attorney’s offices at the time someone “high” up in the Oklahoma County District Attorney’s
Office. Intervenor could overhear their conversation which took place “in the courtroom” while
BEDNAR and DOE MCCONNELL were arguing. The Unknown District Attorney was “feeding” into
the fenzi that was occurring while Intervenor JONES’ disabled son was “present.” It was a clear
violation of his “civil rights”. The District Attorney was not on the case. He had no hearing at that
time because Defendant Henderson was not “present” in the Courtroom or on the premises at the time.
It was said that Defendant Henderson was with Oklahoma Supreme Court Justice Douglas Combs
discussing “what” ex-parte? The events that took place this day need to be “investigated” in these
proceedings. This senior District Attorney needs to be added to these claims, additional causes of
actions and counter-claims. He was not performing any meaningful function but to harass. He had no
purpose in speaking with Defendant BROYLES. She had no purpose in speaking with him or even

being present in the “courtroom.”

9. Intervenor JONES was present for a “hearing” to recuse the Honorable Judge Timothy

Henderson i.e. Defendant HENDERSON.

10. ‘Prior to the hearing, Intervenor JONES had spoken with Defendant HENDERSON’s baliff
regarding delaying the hearing because BEDNAR could not be present at the specified time and place.
BEDNAR had a previous hearing with the Honorable Judge CANAVAN in Pottawatomie County.

11. Intervenor JONES was told that her son and BEDNAR had to be present and that the hearing
would not be delayed.

12. Defendant HENDERSON “never” “appeared”. He gave “no excuse.” It was believed he
skipped the hearing because of Defendants BROYLES and TRIBUNE BROADCASTING.
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 9 of 56

13. _ Intervenor “JONES” and her disabled son, Ryan Garrett Jones, rights were violated by both
Defendants BROYLES, HENDERSON, TRIBUNE BROADCASTING aka KFOR and Does 1 thru 10

as stated by Plaintiff Bednar in paragraph 9 of his complaint:

9. Plaintiffs are entitled to attorney fees and costs pursuant 42 U.S.C. §1988, as
this action is brought to enforce provisions of 42 U.S.C. §1983, and including
injunctive relief, which is always available if a Defendant is violating any
known law. After discovery, Plaintiffs also seek declaratory judgment that
Defendants’ acts and omissions are unconstitutional and/or unlawful.

14. BROYLES did tell “falsities” in her news reporting. She failed to mention that Defendant
Henderson “lied” about his “whereabouts”. Defendant BROYLES stated that Doe Assistant District
Attorney Lori McConnell were behind closed doors “arguing” and “yelling” with BEDNAR.
BROYLES failed to elaborate why the two were yelling loudly at each other. As of this “day”,
Defendant HENDERSON and DOE McConnell are still on the case even though the two have been
“having” numerous “ex-parte” hearings regarding both Intervenor JONES and her disabled son.
BEDNAR “filed” the following motions “see below”, Defendant HENDERSON and DOE
MCCONNELL have continued to “obstruct” justice and said Intervenor’s rights as well as those of her
son, Ryan Garrett Jones. It is a pattern consistent with Plaintiff BEDNAR’s statements in this case.

[on i ee ee OL ATE Ben es a5 264

be Oe
NEWS: A MEWS SPONTS UMKE B PROGHAMMIMG ASK THE EXPERT EVENTS CONTESTS PEHICASTS TRAPP WEATHER 47. 100

Simply Free Checking — - scomasaciican

 

Only on 4: Disbarred attorney caught trying to
practice law at Oklahoma County Courthouse

 

GY orn me ow PE emis AE eee eee
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 10 of 56

OKLAHOMA CITY - News 4 ran into a disbarred attorney trying to practice law in
Oklahoma County Friday morning.

in Alex Bednar's disciplinary trial. the trial panel held he's unfit to be an attorney.

Then on Tuesday. the Supreme Court disbarred him, but that didn't stop him from
showing up to court,

Ina scathing opinion, the Oklahoma Supreme Court said Bednar tried to justify some of
the “most egregious behaviors the court has encountered” and found that he violated
over and over the rules of professional conduct attorneys must follow.

Disbarred. he still tried to represent a client in Judge Tim Henderson's courtroom Friday
morning,

"Judge Henderson set a hearing for 10:00 this morning. | fled motions early in the week.”
Bednar said.

That hearing never happened.

Bednar got inte an argument vith a prosecutor behind closec doors, then void us he
wanted Judge Henderson cff the case.

‘Last week | asked him to recuse because | fiec a federal awsuit agsinst him. He has
systematical’y, knowingly and wilfully abused his office to eravent me as a human being,

mé€ a5 2 party, access to the courts,’ Bednar said.

One of the viclations for cisbarment in the Supreme Court's opinion: is for filing frivoious

lavisults against judges.
Allegations of fraud and Gecelt pour threagh the Supreme Court opinion, finding Bednar
falled to competentiy represent his cients, harming numerous people, and costing them

money Bednar sti denies all of it.

“fs very disturping, some of the things that happened to me, in that trial and what led up
to it, Bednar said.

Bednar says he) be back in court Wednesday with his cient who's LO days away from

jury trig.
The judge toic News 4 Bednar vil net be practicing in his courtroom.

AS part of his disbarment, the Supreme Court aiso ordered him tc pay more than
£20,000 to cover his court proceedings.

The court cler< at the Supreme Court toia Neve = Bednar has 20 days to fie a petition
ft

for rehearing.

Bednar says he piars 20 Go that
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 11 of 56

Docket in Oklahoma County Case No. CJ 2017- 3084

 

IN THE DISTRICT COURT IN AND FOR OKLAHOMA COUNTY, OKLAHOMA
vo, CF-2017-3084

Criminal Folanv)

Defendant HENDERSON was not present and the record does not show this fact...

» CTFREE : “
HENDERSON: PTC CONT TO 03-20-2019 9AM. A BEDNAR
PERESENT, STATE BY ADA MCCONNELL.

OF-18 201% NO Jaa 2 eas aE TT oS Op Bag ot wl ESTES $03

AFFIDAVIT OF ALEXANDER BEDNAR IN SUPPORT OF
CONTINUANCE AND FURTHER DISCOVERY OF EXCULPATORY
EVIDENCE

Document Available at Court Clerk's Office

15. DOE MCCONNELL never responded to the following regarding “exculpatory” evidence and in
fact has destroyed evidence.. continues to “withhold” videos and 911 tapes. MCCONNELL never filed
an answer to an order of the court regarding said motion to recuse Defendant Henderson even though
so ordered. MCCONNELL does whatever she wants. Obstructs justice, violates Intervenor Jones’
son’s rights. Defendant HENDERSON is a “co-conspirator.” Additional DOES and “co-conspirators”
named by Intervenor JONES i.e. Tate Wise and Robert F. Groshon, Jr.
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 12 of 56

27 EAA 2. feat tak yogsyeaad soa8
SPECIAL ENTRY OF APPEARANCE F FOR DEFENDANT TO
FINALIZE MOTIONS, AS WELL AS THE DEFENDANT'S AUTISM
DIAGNOSIS, AND DISCUSSIONS WITH THE DEPARTMENT OF
MENTAL HEALTH GENERAL COUNSEL REGARDING THIS ISSUE

ase CTFREE ’ : soe
HENDERSON: DEFT APPEARS IN PERSON. COURT SETS
HEARING ON MOTION TO RECUSE FOR APRIL 18 2019 9AM.
STATES ORDERED TO FILE A RESPONSE TO DEFTS MOTION TO
RECUSE ON 04-04-2019. COURT SETS HEARING ON MOTION FOR
COMP HEARING ON MAY 15 2019 9AM. COURT REPORTER
KRISTIN TAYLOR PRESENT
»Document Available at Court Clerk's Office

16. Plaintiff BEDNAR does not have “clean hands.” He filed this lawsuit with Intervenor JONES’

hard earned money.

17. | He made a “mess” of Intervenor JONES’ son’s criminal proceedings. Instead of simply filing a
motion to recuse Defendant HENDERSON for “bias” and “grievous” harm to said Intervenor’s disable

son, Plaintiff BEDNAR focused solely on himself. He was assisted by DOE Tate Wise.

18. Plaintiff BEDBAR’s rights most likely have been violated by said state players but the
“JONES” rights were also violated by several of the state players as well as Defendants Broyles,
HENDERSON, TRIBUNE BROADCASTING and DOES MCCONNELL, GROSHON and WISE.

19. Plaintiff BEDNAR has valid Civil Rights claims under 1983 as well as actions taken in clear
violation of jurisdiction as well as while as those Defendants/Does performing non-judicial functions
and administrative functions in a concerted effort to deprive Intervenor JONES and her disabled son,

Ryan Garrett Jones, of rights protected under the United States constitution.
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 13 of 56

20. Defendant HENDERSON misrepresented the “truth” about his “whereabouts” on March 15,
2019. There was a scheduled hearing to recuse said Defendant and he “was not present”. He ordered
Intervenor JONES and her son, Ryan Garrett Jones, to be present. His actions were/are
unconscionable. Doe LORI MCCONNELL knew that Defendant HENDERSON would not be present,
Defendants BROYLES and TURNER BROADCASTING misrepresented the “facts.” Who was
inevitably harmed by the callous lack of respect of the proceedings was Intervenor JONES and her son,
Ryan Garrett Jones. Henderson rescheduled the hearing for a later time that day and “BEDNAR”
could not be present ~ another violation of said Intervenor’s son’s civil rights. Defendant
HENDERSON continues to violate Intervenor’s civil rights and that of her son, Ryan Garrett Jones.
Defendant HENDERSON has shown he has no respect for the rights of Oklahoma citizens in this state

— of which Intervenor Jones’ is.

21. Intervenor JONES’ motion to intervene is timely. No defendants have answered said
“complaint” as of the filing of this Motion to Intervene. It appears none have been served as of this
filing. Intervenor JONES wishes to serve Defendants TRIBUNE BROADCASTING, HENDERSON
and BROYLES.

22. — If Plaintiff BEDNAR is opposed to said “intervention”, Intervenor Jones wishes to have a full

hearing on the matter.

23. Plaintiff BEDNAR has added Defendants BROYLES and TURNER BROADCASTING to said
complaint. Defendant HENDERSON violated said Intervenor’s civil rights and that of her son, Ryan

Garrett JONES prior to the March 15, 2019 and continues to do so in her son’s criminal proceedings.

24. BEDNAR was “ineffective” in said proceedings and is also culpable. He did not seem to care
and failed to “effectively” recuse Defendant HENDERSON from said proceedings and “obtain”
valuable evidence in the case which has either been willfully destroyed and/or “negligently” withheld
by DOE MCCONNELL. Defendant HENDERSON has a known history of “withholding” evidence in
such cases so that defendants can be “wrongfully” charged and sent to “prison” unlawfully in clear

violation of their civil rights.
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 14 of 56

CONCLUSION

25. FRCP Rule 24. Intervention. If an intervenor claims an interest relating to the property or
transaction that is the subject of the action, and is so situated that disposing of the action may as a
practical matter impair or impede the movant's ability to protect its interest, unless existing parties

adequately represent that interest.

Respectfully Submitted,

ae

  
   

Pro Se Litigant
PO Box 2175
Stillwater, Oklahoma 74076
Shockeymom@gmail.com
405-780-3214

CERTIFICATE OF SERVICE

Thereby certify that on this___12th___ day of August__, 2019_, a true and correct copy of the
foregoing pleading was forwarded by (email ) to Alex Bednar (Plaintiff) at the address of

bednarconsult@gmail.com.

  

{
Cae: Rose Josephine Jones, Pro Se
August 12, 2019
10
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 15 of 56

11

Exhibit (1)

In support of Motion to Intervene
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 16 of 56
8/41/2019 Only on 4: Disbarred attorney caught trying to practice law at Oklahoma County Courthouse | KFOR.com

Only on 4: Disbarred attorney caught trying to
practice law at Oklahoma County Courthouse

POSTED 6:00 PM, MARCH 15, 2019, BY ABBY BROYLES, UPDATED AT 06:51PM, MARCH 15, 2019

Only on 4: Disbarred attomey caught trying to practice law at Oklahoma County C...

 

OKLAHOMA CITY - News 4 ran into a disbarred attorney trying to practice law in Oklahoma
County Friday morning.

In Alex Bednar's disciplinary trial, the trial panel held he's unfit to be an attorney.

Then on Tuesday, the Supreme Court disbarred him, but that didn't stop him from showing up to
court.

ht 1/9
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 17 of 56

8/11/2019 Only on 4: Disbarred attorney caught trying to practice law at Oklahoma County Courthouse | KFOR.com

ht

Ina scathing opinion, the Oklahoma Supreme Court said Bednar tried to justify some of the
“most egregious behaviors the court has encountered” and found that he violated over and over
the rules of professional conduct attorneys must follow.

Disbarred, he still tried to represent a client in Judge Tim Henderson's courtroom Friday
morning.

“Judge Henderson set a hearing for 10:00 this morning. | filed motions early in the week," Bednar
said.

That hearing never happened.

Bednar got into an argument with a prosecutor behind closed doors, then told us he wanted
Judge Henderson off the case.

“Last week | asked him to recuse because | filed a federal lawsuit against him. He has
systematically, knowingly and willfully abused his office to prevent me as a human being, me as a
party, access to the courts,’ Bednar said.

One of the violations for disbarment in the Supreme Court's opinion is for filing frivolous lawsuits
against judges.

Allegations of fraud and deceit pour through the Supreme Court opinion, finding Bednar failed to
competently represent his clients, harming numerous people, and costing them money.Bednar
still denies all of it.

"It's very disturbing, some of the things that happened to me, in that trial and what led up to it,"
Bednar said.

Bednar says he'll be back in court Wednesday with his client, who is 10 days away from jury trial.
The judge told News 4 Bednar will not be practicing in his courtroom.

As part of his disbarment, the Supreme Court also ordered him to pay more than $20,000 to
cover his court proceedings.

The court clerk at the Supreme Court told News 4 Bednar has 20 days to file a petition for
rehearing.

Bednar says he plans to do that.
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 18 of 56

EXHIBIT (2)
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 19 of 56
Case 5:19-cv-00279-D Documenti Filed 03/25/19 Page 1 of 36

FILED

MAR 2 5 2019

IN THE UNITED STATES DISTRICT COURT FOR THE ura REEDER SHINN, CLERK

WESTERN DISTRICT OF OKLAHOMA s7»g nist. count, WESTERN DIST. OKLA.
Be hv '

(1JALEXANDER BEDNAR, individually and

As parent and guardian of

(2)M.F.B., a minor child
Plaintiffs,

Vv. Case No. CIV 2019-279-R

(1) PAUL HESSE, individually,

(2) TIMOTHY HENDERSON, individually,

(3) DON ANDREWS, individually, and

(4) HOWARD HARALSON, individually

(5) RENEE TROXEL, individually and officially

(6) JOHN MORRIS WILLIAMS, individually and in

in his official capacity

(7) ABBY BROYLES, an individual

(8) TRIBUNE BROADCASTING, d/b/a KFOR
Defendants

JURY TRIAL

ame Nee Nee ee Nee me Nee ee eee eee ee ee ee Nee ee eee”

COME NOW, Alexander Bednar, individually and as parent and guardian
of M.F.B, a minor, and for their Complaint and request for immediate injunction
against the listed Defendants allege and state as follows:

PARTIES
1. Plaintiff Alexander Bednar has been a practicing attorney in Oklahoma and is
the parent of minor child MFB both of whom are residents of Oklahoma
County, Oklahoma.
2. Defendants Paul Hesse, Timothy Henderson, Howard Haralson and Don
Andrews, are state court judges in Oklahoma and Canadian Counties who have
taken action “in the clear absence of jurisdiction” as well as while performing

non-judicial functions and administrative functions in a concerted cffort to
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 20 of 56
Case 5:19-cv-00279-D Document 1 Filed 03/25/19 Page 2 of 36

deprive Plaintiffs of rights protected under the United States Constitution.
Defendant Renee Troxell is the Oklahoma County Court administrator (and
happens to be an attorney).

. Defendant John Morris Williams is the executive director of the Oklahoma Bar
Association and works in Oklahoma County. On March 15, 2019, Williams
spoke with Defendant Abby Broyles, who claims that Williams told her Mr.
Bednar was not welcome in any court and was immediately disbarred based on
the recent Supreme Court ruling in Mr. Bednar’s case. Williams has indicated
to Plaintiffs that he did not make such statements to Defendants KFOR and
Broyles. Either KFOR / Broyles or Williams is being untruthful.

. Defendant Abby Broyles is a third year law student and a news reporter for
Channel 4 in Oklahoma City, who lives in Oklahoma County. She has
published a false news report that is currently immediately impacting Plaintiff
Mr. Bednar’s ability to practice law, based on known falsities, that she and her
supervisor “Chuck” have been made aware are false. Both she and “Chuck”
claim that Defendant Williams and the Bar Association clearly told them that
Mr. Bednar had been prevented from appearing in courts, and falsely published
on local news that on March 15, 2019, Mr. Bednar was “kicked out” of a local
court, another falsity. Neither she nor the corporate entity that owns KFOR has

retracted the false statements.
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 21 of 56
Case 5:19-cv-00279-D Documenti Filed 03/25/19 Page 3 of 36

5. Because Plaintiff Mr. Bednar still has statutory time to respond to the
allegations in his bar case, the knowing false publication by Broyles / KFOR /
Williams is immediately frustrating his ability to conduct work activity.

JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331, as the
factual claims and allegations asserted herein arose under 42 U.S.C. §1983.

7. Further, this Court has subject matter jurisdiction in that Plaintiffs’ rights
guaranteed under the Fourteenth Amendment United States Constitution were
violated by Defendants.

8. All factual claims and allegations asserted herein arose entirely within the
Western District of Oklahoma and venue is proper in this district.

9. Plaintiffs are entitled to attorney fees and costs pursuant 42 U.S.C. §1988, as
this action is brought to enforce provisions of 42 U.S.C. §1983, and including
injunctive relief, which is always available if a Defendant is violating any
known law. After discovery, Plaintiffs also seek declaratory judgment that
Defendants’ acts and omissions are unconstitutional and/or unlawful.

RELEVANT FACTS AND CONCERNS

10. The Fact pattern below details misrepresentations and abuses by Defendants, in
conspiring with each other to commit constitutional torts.

11. Defendant Judge Paul Hesse was captured in a recording taken from a hallway

on November 27, 2018, where he is loudly bragging to his staff that he had

knowingly violated Mr. Bednar’s rights earlier that day. See Exhibit 28
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 22 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 4 of 36

(never analyzed by a court of law to date). Hesse admits on tape at :29 seconds
he knows the law under Rule 15 requires him not to take any action until the
recusal process is finalized, but that by refusing to set Mr. Bednar’s motion to
recuse on his docket, he could rule procedurally attack Mr. Bednar. As such,
Hesse on this recording is verbalizing his animus toward Mr. Bednar and
denying Mr. Bednar’s constitutional right of access to the courts, guaranteed
under the US and Oklahoma Constitutions. This recording alone should cause
this high court to issue an investigation into the disturbing pattern of
wrongdoing that Defendants have propagated against Plaintiffs and others like
Plaintiffs whom they dislike.

12. Earlier on that date (November 27, 2018) Defendant Hesse stated on a record
that he would not allow Mr. Bednar to set any Motions on his docket. The
pattern of conduct by Hesse and the other Defendants proves animus and a
conspiracy to harm Plaintiffs and deprive them of procedural due process.

13. Hesse’s admissions on the tape (Ex. 28) proves his calculated action to limit
Plaintiffs’ procedural rights under the Constitution, which guarantees access to
the courts, by refusing to set motions for hearing.

14,Defendant Haralson is a former divorce judge in Oklahoma County, who
presided over the Harold Hamm divorce, and who had previously given
custody of a child to child molester, such story making national news.
Moreover, Defendant Haralson is friends with Lisa Hammond, Mr. Bednar’s

ex girlfriend, who is a judge in Oklahoma County and who badmouthed and
Case: 19-12845 Doc: 20 Filed: 08/19/19 Page: 23 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 5 of 36

defamed Mr. Bednar since 2008 when they broke upt. Defendant Haralson,
when asked by Mr. Bednar to recuse, refused to answer whether Judge
Hammond or other judges in the courthouse had badmouthed Mr. Bednar.

15. Defendant Troxell orchestrated and conspired with the other defendants to
abuse their office and take actions and omissions purposefully designed to
deny Plaintiffs’ constitutional rights over the past several years.

16. Under information and belief based on conversations with Defendant Troxel
and with judges, Defendant Troxell has defamed Plaintiff Mr. Bednar to
Oklahoma Supreme Court Justice Douglas Combs and other judges and
justices, in a calculated effort to harm Mr. Bednar and his reputation, over the
last three (3) years, after Mr. Bednar filed a lawsuit seeking injunctive relief
against state court judges outside of their judicial capacities, including Judge
Barbara Swinton and Judge Lisa Hammond (his ex girlfriend) both of whom
were confirmed by credible witness statements and recorded conversations to
be defaming Mr. Bednar at social functions, at nonprofit events, and in other
situations outside of their role as judges (Okla. County Case CJ-2016-1923).
Under information and belief, Defendant Troxel sabotaged such lawsuit, and
took action to procedurally prevent Mr. Bednar due process.

17. After defaming Mr. Bednar to Justice Douglas Combs, she convinced Justice
Combs that “all judges” in Oklahoma County had recused from the case
against Judge Swinton — when such was not true at all — in fact, judge Andrews

was not even approached by her. Defendant Troxel caused that case (CJ-16-
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 24 of 56
Case 5:19-cv-00279-D Documenti Filed 03/25/19 Page 6 of 36

1923) to be transferred by Justice Douglas Combs out of Oklahoma County to
Judge Duel in Logan County. Under information and belief, Judge Duel was
asked to dismiss the lawsuit with prejudice, and prevent Mr. Bednar any relief.
18.In 2016, Judge Duel indicated to Mr. Bednar that Defendant Troxel had
informed him that “all judges in Oklahoma County” had recused and that “no

judge could hear Mr. Bednar’s cases.”

19. However, Oklahoma County Judge Don Andrews was not aware of such lawsuit
(CJ-2016-1923) and did not know he had been recused in it when questioned
about it by Mr. Bednar on August 24, 2016. See Exhibit 12, Tr. P. 44 In 23 to P. 45
In. 8 (Judge Andrews stating “no” as his response to Mr. Bednar asking whether he
was aware of all judges recusing).

20. After learning that Defendant Troxel had made the statement that no judge
could hear Mr. Bednar’s cases, Mr. Bednar approached Defendant Troxel and
asked her whether she would consider transferring his divorce action out of
county, given the discussions among judges about Mr. Bednar. She stated that
she refused to do so, and indicated that he would have to suffer the
consequences of having to have his divorce heard in Oklahoma County.

21. What is disturbing is that in the last nine months, it has become clear through
Defendant Haralson’s testimony under oath (ie. Exhibit 27) when he slipped up
and admitted that in ex parte clandestine meetings with Ms. Troxel

(Hildebrandt) he and she decided the ultimate outcome of his ruling on a
Case: 19-12845 Doc: 20 Filed: 08/19/19 Page: 25 of 56
Case 5:19-cv-00279-D Documenti Filed 03/25/19 Page 7 of 36

Protective Order matter which Mr. Bednar won. However the relief that Mr.
Bednar was entitled to was denied through these clandestine meetings, when
Defendants Haralson and Troxel “decided together” Orders about Mr. Bednar’s
case.

22.The very fact that Defendant Troxel regularly met with with Plaintiff Mr.
Bednar’s divorce judge (Defendant Haralson) and discussed matters that
influenced negative rulings in that divorce case, should cause the reader of this
pleading to immediately recommend an injunction against Defendant Troxel,
whose position as the Court administrator of Oklahoma County does not
include the ability to conspire with a sitting judge in order to fabricate orders
that deprive Plaintiffs of consitutional procedural due process.

23. Because the Oklahoma County Court administrator happens to be an attorney,
does not give her the ability to pressure sitting judges to issue orders calculated
to harm a litigant’s rights. A special master should investigate the goings-on in
Oklahoma County as these relate to Defendant Troxel instanter.

24. In an administrative trial last May, a subpoena was issued to Defendant Troxel,
for her communications with judges in Oklahoma County, and a request to take
her deposition was issued. Defendant Troxel refused to provide any
information, making it appear extremely suspect as to what else she has done

with other judges to Plaintiffs’ detriment.
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 26 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 8 of 36

25. Apparently the pattern of falsely stating that “all judges had recused” was falsely
told by Defendants to Judge Truong recently by Defendants Troxel and Henderson,
as Judge Truong repeated that false representation made to her in her conversation
with Mr. Bednar as the reason she was told her transfer of this case to Judge Hesse
was filled out by Judge Henderson for her to sign. Exhibit 5, recording of Judge
Truong July 27, 2018 at 2:09. That recording proves the ongoing pattern of
manipulation of facts, Local Rules, and power, in order to cause Judge Hesse, who
has admitted his animus against Mr. Bednar (ie. in Exhibit 28), to continue to
spitefully deprive Plaintiffs of constitutional rights.

26. Just after Judge Duel issued a dismissal of that suit with prejudice, Mr. Bednar
filed a timely motion to set aside the dismissal, in order to procure an
appealable order. CJ-2016-1923.

27.Under information and belief, Defendant Troxel communicated with Judge
Duel and discussed with him that he could refuse to set Mr. Bednar’s timely
filed, constitutionally sound Motion to Set Aside the default judgment. In fact,
the docket sheet shows that Judge Duel wrote a letter that was placed in the
court file in CJ-2016-1923, and under information and belief, Defendant
Troxel requested such letter, impacting Mr. Bednar’s procedural due process.

28.To this date, Judge Duel has refused to set the properly timed motion to set
aside his default judgment, in violation of Local Rules 10, 11 for Oklahoma
County, and contrary to Title 12 procedure in Oklahoma, thus preventing Mr.

Bednar the ability to have an appealable order. Under information and belief,
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 27 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 9 of 36

this deprivation of due process was orchestrated at Defendant Troxel’s
recommendation, and it is counterintuitive that the Supreme Court, who
oversees her office, was informed of the matter by her.

29. Under information and belief, this tactic of Defendant Troxel encouraging
judges to “refuse to set on the docket” Mr. Bednar’s Motions is legion and
appears to have been communicated and acted upon with Douglas Combs’
knowledge and approval. Thus, Defendant Troxel has encouraged the
Defendant Judges to violate Plaintiffs’ rights, with guidance and/or approval
from the Chief Justice of the Oklahoma Supreme Court, Douglas Combs.

30.The fact that Defendant Troxel has had inappropriate and disturbing
“puppetteer” conversations with the Chief Justice of the Oklahoma Supreme
Court, Douglas Combs, regarding the creation of calculated steps to
recommend to judges how to direct and influence the outcomes of cases to

Plaintiffs’ detriment (such as Judge Duel and Judge Swinton' with apparent

 

' Judge Swinton, friends with Judge Lisa Hammond, both of whom have actively defamed Mr. Bednar in
front of numerous witnesses (including attorneys), some of whom have shared such knowledge in
recordedconversations available as evidence, has actively refused to allow Mr. Bednar to set on her docket
his timely filed Motion to set aside a frivolous Order on Summary Judgment she issued in case CJ-2015-
472 on June 5, 2015 after she coached the opposing counsel in that case ex parte to go to the bankruptcy
court and determine certain issues and come back ex parte so she would grant his motion for summary
judgment against Mr. Bednar. Under information and belief, it was Defendant Troxel who approved and
approved and recommended to Judge Swinton that she refuse to set Mr. Bednar’s motion, denying
Plaintiffs the constitutional right of access to the courts, guaranteed under the Constitution and state law.
Opposing counsel in that case before Judge Swintton admitted to Judge Cornish that Judge Swinton had
coached him ex rior to issuing the r of June §, 2015. Furthermore, Judge Swinton refused to
recuse in that case (which included Mr. Bednar as a defendant) even though she had just recused from
another case involving Mr. Bednar as an attorney - Mr. Bednar having presented to her the very same
arguments for recusal in both cases. In conclusion, in collusion with Defendant Troxel, Judge Swinton
refused to set on her docket Mr. Bednar’s timely filed July 6, 2015 Motion to set aside the Judgment she
issued on June 5, 2015 against Mr. Bednar’s LLC (insinuating fraud by Mr. Bednar). Mr. Bednar claimed
he had not been served and that he had filed bankruptcy a month prior. His Motion conclusively showed
impossibility of judgment (wherein Mr. Bednar pointed out that opposing counsel’s damages accruing from
Case: 19-12845 Doc: 20 Filed: 08/19/19 Page: 28 of 56 -
instructions to deprive Plaintiffs of due process, justifies an immediate
injunction against the Defendants and a thorough ethical investigation.

31. This entire fact pattern is abhorrent to the very notion of justice itself.

32. Defendant Judge Howard Haralson admitted under oath in 2018 (Exhibit 27)
that Defendant Troxel helped him decide ex parte the outcome of a protective
order matter in Mr. Bednar’s divorce, to Mr. Bednar’s detriment, without
Mr. Bednar, his attorney, or opposing counsel present.

33. Defendant Troxel admitted on numerous occasions to Mr. Bednar that she met
with Judge Haralson to decide the procedural outcome of the bogus Protective
Order matter that was won by Mr. Bednar, which included bad faith actions by
Mrs. Bednar’s attorney in their divorce. The transcript shows that both
Defendant Haralson and Defendant Troxel incorrectly understood the facts, yet
the ruling they decided that was detrimental to Mr. Bednar has never been set
aside or addressed by anyone, including the disturbing violations of procedural
due process throughout Mr. Bednar’s divorce case, which is currently before
the Oklahoma Supreme Court.

34. After Defendant Troxel admitted to Plaintiff Mr. Bednar that she clandestinely
met with his divorce judge (Defendant Haralson) and gave him advice as to

how to deny Mr. Bednar due process in his divorce case and a bogus protective

 

the lease opposing counsel signed in September of 2014 could never be attributed to Mr. Bednar's LLC and

is an impossibility, as the LLC was not even formed until December of 2014!). Defendant Troxel’s
pattern of coaching judges to avoid setting motions on their dockets, is pandemic, and her ex parte meetings
with judges to decide the outcomes of Mr. Bednar’s cases is 1) unethical, 2) a violation of Title 5 as she is
an attorney, 3) a violation of judicia) canons — as judges are not to discuss cases without all attorneys
present, 4) violation of local rules

10
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 29 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 11 of 36

order case that Mr. Bednar’s wife had filed and lost (and which was
orchestrated by her attorney as an underhanded tactic to keep MFB from her
father Mr. Bednar), Mr. Bednar is justified in exercising his right to seek
justice against Ms. Troxel, and to seek an injunction against her and damages
for violations of constitutionally protected rights.

35. Defendant Troxel, in self-admitted concert with the other Defendants, has met
with them, and under information and belief, has provided directives for the
other Defendant judges to deprive Plaintiffs of their rights, in violation of 42
USC 1983. Defendant Troxel and the Defendants have met with one another
and discussed strategy to deprive Mr. Bednar and MFB of their rights in court.

36. Specifically, Defendant Troxel, Judges Andrews, Henderson and Hesse have
conspired to transfer Plaintiffs’ cases to Judge Hesse in Canadian County, to
materially alter a June 8, 2018 minute order striking a default judgment hearing
that Defendant Andrews ruled on and later admitted in recorded conversation
was stricken, and to deny Plaintiffs the opportunity to set matters for hearing
(the same theme that Defendant Troxel has encouraged other judges to do in
order to violate Plaintiffs’ constitutional right of access to the courts, as well
as violation of procedural due process).

37.Defendants have perfomed non-judicial administrative functions, outside of
any jurisdiction given to them, and have taken calculated spiteful, egregious

actions designed to cause harm to Plaintiffs and to deprive them of their rights.

Il
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 30 of 56
Case 5:19-cv-00279-D Documenti Filed 03/25/19 Page 12 of 36

38. For example, on or about Friday September 21, 2018, Mr. Bednar sought an
emergency motion to prevent the Oklahoma County Sheriff from removing
him and MFB from the homestead, based on law of the case in CJ-2016-5004
as well as CJ-2015-192, as Judge Andrews had agreed could be consolidated in
a hearing in February of 2017, and he had ruled in CJ-2015-192 that a writ of
assistance from the sheriff was not implied in a confirmation of sheriff sale,
and he required RCB’s attorneys to file a separate request for writ of
assistance. See Exhibit 29 (transcript at p 908 Ins 5-8 where Judge Andrews
admits under oath that the writ of assistance was taken out of an order
confirming a sheriff sale in his court).

39. Under information and belief, and witnessed action, Defendants Troxel,
Andrews, and Henderson, met and chose the following course of action that
each of them knew was 100 percent false: that the case CJ-2015-192 was
administratively closed. The docket sheet shows that was never the case, as
there was no administrative closing order. Rather, the docket sheet shows that
outstanding motions were set and re-set in early 2017 and have yet to be ruled
on. Defendant Henderson, on September 21, 2018, as the chief judge, refused
to hear Plaintiffs’ emergency motion and verbalized that the case was “closed.”

40.As Mr. Bednar and his daughter MFB were in his courtroom, Defendant
Henderson refused a court reporter, and refused to even hear the emergency
motion, falsely declaring that the case was closed, and therefore denying an

emergency stay of the sheriff writ of assistance on that day.

12
Case: 19-12845 Doc: 20 Filed: 08/19/19 Page: 31 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 13 of 36

41.As a result of Defendants’ calculated actions to deny Plaintiffs due process
outside any jurisdiction to do so, and in a definite pattern of action to refuse to
hear and set motions, Defendants intentionally caused Mr. Bednar and MFB to
become homeless on September 21, 2018, and allowed the sheriff to break into
the house and force them out onto the streets (even though RCB had received
consideration and promised to convey ownership to them through the
mediation orchestrated by the Honorable Judge Charles Goodwin).

42. Defendants Troxel, Andrews, Henderson, and Hesse, conspired to violate state

law found in the judicial canons, as well as procedure and continue to do so to
this day.

DEFENDANTS EXHIBITED A PATTERN OF ABUSE’ BY
ADMINISTRATIVE FUNCTION AND ACTED OUTSIDE OF ALL
JURISDICTION, OUTSIDE OF JUDICIAL FUNCTION, INTENDED BY
DEFENDANTS TO DEPRIVE PLAINTIFFS OF THEIR RIGHTS-AND
TAPE RECORDINGS PROVE THE CONSPIRACY AND MALFEASANCE

43. On May 18, 2018, Judge Andrews’ office contacted Mr. Bednar (Exhibit 18) at 2:33
pm and indicated that all motions on Judge Andrews’ docket were stricken, and that
Judge Henderson had transferred the case to Judge Hesse in Canadian County. See
Exhibit 11 (recording of May 21, 2018 of Judge Andrews’ office admitting Judge

Henderson had transferred the case to Canadian County to Judge Hesse).

44. Facts learned indicate Judge Timothy Henderson contacted Canadian County Judge
Paul Hesse, then directed judge Cindy Truong to sign a transfer order to send this
case to Canadian County (causing the transfer order to be filled out before it was

presented to judge Truong), contrary to Judge Hesse’s and Judge Henderson’s

13
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 32 of 56

averments on the record and in Orders signed by them that Judge Truong on her
own chose to transfer the case to Canadian County and allegedly created that order.
See Exhibit 15 p. 36, Ins 19-21 and Exhibit 20 p. 1 (third paragraph) and Compare
with Exhibit 5, recording of Judge Truong from July 27, 2018 at 1:26 (saying “yes”
that another judge did paperwork and she then signed transfer order); at 2:09
(Judge Truong states she had been instructed, by Judge Henderson, that “every other
judge had recused” from all Mr. Bednar’s cases), and at 2:30 in the recording (Judge

Truong states “they give [order] to me for transfer I just sign it”).

45. Therefore, Judge Hesse and Judge Henderson acted in concert to coordinate the
transfer of Plaintiff's case to Judge Hesse, in violation of Oklahoma County Local
Rules, and with false information having been given to Judge Truong — as not all
judges had recused from Mr. Bednar’s cases (Judge Davis has not recused, and
Judge Pemberton has not recused, inter alia).

46. The guise under which Judge Henderson has caused the transfer of Mr. Bednar’s
cases to Judge Hesse is strange and biased, misrepresenting to Judge Truong that all
judges had recused from Mr. Bednar’s cases. Exhibit 5. The fact that Judge Hesse
has chosen to espouse the notion that the transfer was not by Judge Henderson (even
though the two communicated per Judge Andrews’ office communications—Exhibits
11,18), is suspect. Judge Hesse incorrectly identified the transfer Order as “made by
the chief judge Cindy Truong on May 18, 2018,” (Ex. 15 p. 36), in light of the fact

Judge Truong stated she did not make it at all but simply signed it. Exhibit 5.

14
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 33 of 56 -
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 14 of 36
47.

48.

49.

Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 34 of 56 |
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 15 of 36

Judge Henderson was asked by Mr. Bednar on June 28, 2018 why he transferred
cases to Judge Hesse, given the fact not all judges in Oklahoma County had recused
themselves. See Exhibit 10 (recording of Judges Andrews and Henderson on June
28, 2018, where at 6:45 Judge Henderson is aware that Judge Davis had not recused;
at 7:27 Judge Henderson states that “he does not know why he transferred cases” to

Judge Hesse and that he will “look into it” and get back to Mr. Bednar, thinking that
the case should not have been transferred to Canadian County “unless all judges

recused”; at 10:02 Judge Henderson states he “does not have any independent
recollection” as to why he transferred this case to Canadian County: at 11:22 he
states “he will look into it;” and at 12:50 Judge Henderson states that perhaps an
“out of county” judge [outside of Canadian or Oklahoma County] should handle Mr.
Bednar’s personal cases).

With full knowledge, (as explained below), that Judge Don Andrews ruled to strike
the June 8, 2018 Motion for Default Judgment, filed by Plaintiff on May 16, 2018
and set on Judge Andrew’s docket in CJ-2016-5004, Judge Paul Hesse nevertheless
ruled on such Motion without any notice to Mr. Bednar, and then communicated an
obvious indirect request to Jennifer Byler, Judge Andrews’ clerk, to alter Judge
Andrews’ ruling on OSCN on June 8, 2018, so that OSCN no longer bears Judge
Don Andrews’ ruling striking the hearing that day. See Exhibit 14; see arguments
and exhibits below.

Such concerted administrative non-judicial action violates judicial canons relating to
supervision of staff, and was part of an ill-conceived agenda against Plaintiffs’

interests, especially their constitutional procedural rights to due process.

15
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 35 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 16 of 36

50. Judge Hesse changed Judge Andrews’ ruling in CJ-2016-5004 as a calculated effort

51.

to deprive Plaintiffs of their rights (See Exhibit 19, email admission by Judge Paul
Hesse that Judge Don Andrews issued a ruling striking the Default Judgment
Hearing on Judge Andrews’ Docket set for June 8, 2018) in violation of the law,
judicial canons, local rules, ethics, and procedural due process; see Docket sheet for
CJ-2016-5004 showing Judge Andrews entry is just prior to Judge Hesse’s ruling
regarding default; see Exhibit 10 (recording on June 28, 2018 of Judge Andrews
who states at 1:10 “it’s my minute” regarding the entry of June 8, 2018 that Judge
Hesse caused to be changed by suggesting to Jennifer Byler, Judge Andrews’ clerk,
to take out the word “stricken”; at 1:14 Judge Andrews states “it’s [Judge Hesse’s]

instructions to alter [Judge Andrews’ ruling on OSCN]’;

Judge Andrews’ office contacted Mr. Bednar on May 18, 2018 (Ex. 18) and ruled
that all pleadings set on Judge Andrews’ docket were Ordered stricken by Judge
Andrews and needed to be presented and re-set with Judge Hesse. Mr. Bednar has
procured his phone record that clearly corroborates a four-minute phone cali on May
18, 2018 from Judge Andrews’ office at 2:33 pm. (Exhibit 18). Judge Andrews
conspired with Judges Henderson and Hesse after Judge Hesse caused Judge
Andrews’ minute order to be changed, to blame Judge Hesse for the responsibility to
return the minute order back to its original description (which would have allowed

Plaintiffs due process and prevent Judge Hesse from enforcing a default judgment).

52. A heated argument between Judge Hesse and Mr. Bednar occurred at one point

when Judge Hesse could not contradict the fact Mr. Bednar was not noticed to be in

Canadian County on June 8, 2018 at 1:30 pm for a default judgment hearing, which

16
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 36 of 56

Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 17 of 36

Defendant Hesse has used to specifically continue to violate Plaintiffs’ rights.
Exhibit 15, Tr. p. 42 Ins 13-25 to p. 43 Ins 1-4. Of note is the fact Judge Hesse
presents no evidence to explain exactly how Mr. Bednar was noticed to be before
him on June 8, 2018, no evidence that Judge Hesse’s office contacted Mr. Bednar,
and Hesse refuses to respond to Mr. Bednar asking Judge Hesse how the notice to be
before Judge Andrews (Exhibit 17), coupled with the May 18, 2018 phone call from
Judge Andrews office striking the hearing (Exhibit 18) creates notice.

53. Mr. Bednar was told there was no hearing, and the Defendants caused a default
judgment to occur clandestinely without due process; when Mr. Bednar
pointed out to Judge Hesse that Judge Andrews’ minute order on OSCN on
June 8, 2018 showed that the default judgment hearing was “stricken,” Judge
Hesse took action to conceal his and the other judges’ conspiracy and
directed an Oklahoma County employee working for Judge Andrews to
materially alter judge Andrews’ ruling on OSCN attempting to hide his

inappropriate, unlawful, non-judicial conduct outside of any jurisdiction.

54. Judge Hesse in fact had not docketed the default judgment motion, and therefore

misrepresented on the record that the Default Judgment hearing was set in his court

before him on June 8, 2018. Exhibit 15, Tr. p. 41, Ins 22-25 to p. 42 Ins 1-19.

 

55. Judge Hesse materially misstates on the record that CJ-2016-5004 “had been
specially set and there were no other cases on the docket that day” (Ex. 15, Tr. p. 37

Ins 18-20), in truth there was not one single motion set in his docket book on June 8,

17
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 37 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 18 of 36

2018. See Exhibit 9 (recording from Judge McCurdy’s clerk who was handling
Judge Hesse’s docket book on July 23, 2018, and who is looking at the book which

shows only jury week and no motions set at 1:30 pm).

56. Mr. Bednar asked Judge Hesse to come look at his docket book after the July 23,
2018 hearing, to show him there was nothing set, and that Judge Hesse had made a
misrepresentation on the record. When Judge Hesse learned that Mr. Bednar wanted
to see the docket book (which was in Judge Gary McCurdy’s clerk’s office), he
contacted her and told her not to let anyone see it, and he went and snatched his own

docket book after Mr. Bednar had looked at it with Judge McCurdy’s clerk.

57. Judge Hesse acted strangely and refused to let Mr. Bednar look at the book any
more, then refused to allow Mr. Bednar to show him that he was incorrect about
having set any motion on June 8. Judge Hesse stormed off with the docket book and
told Mr. Bednar he could only set things in the future in the book with the other side
present. However, Mr. Bednar had already seen the book and recorded the clerk
confirming that there was absolutely nothing set on June 8, 2018 at 1:30 on Judge
Hesse’s docket. (Ex. 9). Judge Hesse’s conspiracy and his actions to misrepresent
truth and facts and deny Plaintiffs access to the courts and deprive them of their
rights is easily seen through the numerous calculated misrepresentations, actions,

and omissions.

58. As such, Judge Hesse materially misrepresented the truth on the record about the

second default judgment motion being “specially” set on his docket. This reason

18
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 38 of 56
Case 5:19-cv-00279-D Documenti Filed 03/25/19 Page 19 of 36

alone is enough to consider injunctive relief against him and the other Defendants,
and consider a special master to investigate these issues.

59. Moreover, on April 25, 2018, Defendant Andrews issued a default judgment
order against Plaintiff Mr. Bednar in CJ-2016-5004, without any motion, sua
sponte, in violation of law of the case, ethics (no ex parte), and in direct
violation of Plaintiffs due process rights. This was a clear spiteful action,
outside of any jurisdiction allowing him to do so.

60. Judge Andrews’ calculated dislike of Plaintiff Mr. Bednar is apparent in a
voluntary set of statements he made the following day April 26, 2018 under
oath, admitting that the week prior to April 25, 2018, Defendant Andrews had
met with the Oklahoma Bar Association, had prepared questions with them,
and had indicated a dislike of Mr. Bednar to the Bar as well as his opinion tjat
Mr. Bednar was paranoid or had a mental disorder! Exhibit 29.

61.On p. 908 of Exhibit 29 Ins 5-8, Defendant Andrews admits that the law of the
case was not to have a writ of assistance to oust Plaintiffs from their house. He
and the other Defendants conspired to create a situation where this could

happen anyway, while depriving Plaintiffs of their rights.

62. Contrary to Judge Hesse’s attempts to blame Judge Andrews’ clerk for changing

Judge Andrews’ ruling, Judge Andrews unequivocally stated to Mr. Bednar:

a. (a) the OSCN ruling striking the June 8, 2018 hearing was Judge Andrews’

ruling (Exhibit 10, recording, where Judge Andrews states at 1:10 “it’s my

19
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 39 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 20 of 36

minute” and “it’s [Judge Hesse’s] instructions to alter if’), proving and
admitting unequivocally to calculated violations of procedural due process.

b. (b) that Judge Andrews communicated to Judge Hesse that Judge Hesse had

ca a change of Judge Andrews’ accurate ruli iking of the hearin

(Exhibit 10 at 1:41 with Judge Andrews stating “the next thing you know the
word ‘stricken’ is gone but we thought it was at [Judge Hesse’s] request”
and at 2:19 Judge Andrews states “if it was set before me it was stricken”
referring to the June 8, 2018 hearing); Exhibit 6 (recording of Judge
Andrews July 27, 2018 where at 2:19 Judge Andrews states in front of the
Court Clerk legal counsel that he had procedurally stricken the June 8,
2018 and other matters set that had been filed May 16, 2018; at 8:30 Judge
Andrews indicates that Judge Hesse should be the person to change back the
ruling to its proper content with the word “stricken” and that Judge Hesse
“has the ball;” at 3:00 Judge Andrews promises on that date he will talk to
Judge Hesse and explain to him that all hearings including the June 8, 2018
hearing had been ordered stricken). To date, Judge Hesse has refused to
change the order back to its true ruling as per Judge Andrews; see Exhibit 8
(recording of Judge Andrews dated July 24, 2018, where at 2:24 Judge
Andrews is asked by Mr. Bednar to change back his OSCN ruling as it had
originally been written with the June 8, 2018 hearing “stricken,” but Judge
Andrews then states “it’s [Judge Hesse’s] call”; at 3:30 Mr. Bednar asks

Judge Andrews whether he missed something and whether he had been told

20
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 40 of 56

Case 5:19-cv-00279-D Documenti1 Filed 03/25/19 Page 21 of 36

by Judge Andrews’ office to be in Canadian County, and Judge Andrews
between 3:45 and 4:45 indicates that Judge Hesse’s ruling should be subject
to a motion to vacate and “there’s no question it’s my entry” referring to the
OSCN docket entry that Judge Hesse influenced to be changed by his email
— Exhibit 19). Mr. Bednar on July 23, 2018 indicated his knowledge to
Judge Hesse that Judge Andrews’ office had contacted Judge Hesse per their
promise on June 28, 2018 (Exhibit 10) and that Judge Hesse should not be
blaming Judge Andrews’ office for changing Judge Andrews’ ruling.
Exhibit 15, p. 9, Ins 15 to p. 10 In 9. Lastly, Mr. Bednar reiterates on the
record that he is asking Judge Hesse to recuse for not restoring what he now
knows to be (on July 23, 2018) that Judge Andrews ruled stricken the June 8,
2018 hearing, and has not directed Ms. Byler to restore Judge Andrews’
ruling. See Exhibit 15, Tr. p. 13, lines 4-19, and p. 14 Ins 4-21; see also
Exhibit 16, Tr. Aug. 7, 2018 p. 17 Ins 13-20 (Judge Andrews and Judge
Hesse have spoken and Judge Hesse “still hasn’t gone back and corrected the
docket entry of Judge Andrews” as a concern for Mr. Bednar, as one judge’s
ruling has been altered and neither judge to date is willing to return the

ruling to its correct, original state).

. (c) The entry on June 8, 2018 was properly entered by Judge Andrews and it
was to strike the default judgment hearing, not for it to be heard that day in

Canadian County. Exhibits 6, 10. To date, none of the Defendants have re-

entered the correct minute regarding Mr. Bednar’s case.

21
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 41 of 56 |
Case 5:19-cv-00279-D Documenti Filed 03/25/19 Page 22 of 36

63. Judge Hesse has knowingly and purposefully violated Plaintiffs’ procedural rights
known to him repeatedly as he issued an Order, and allowed a motion to be set on
September 6, 2018, in light of the fact the recusal process was not procedurally
exhausted. See Exhibit 21 (Notice of Recusal process in place and for Judge Hesse
not to rule on any matter); compare with Docket Sheet (Ex. 23), showing Judge
Hesse, in violation of state procedure, set a Motion on September 6, 2018.

64. Exhibit 28 (new tape recording not analyzed by any court thus far) proves
that Judge Hesse purposefully is violating procedure in a calculated effort to
violate Plaintiffs’ rights.

65. Eventually, cases were sent back to Judge Davis, after Judge Henderson
promised to do so. However, Recently, Defendants Henderson and Troxel
apparently convinced Judge Davis to recuse in order to reassign cases to
Defendant Hesse, even though at least one Oklahoma County Judge (Richard
Ogden) has never recused. Defendants have conspired to violate Local Rules
3, 4 and 6 for Oklahoma County, which requires “random re-assignment” by
the Court Clerk. Judge Richard Ogden should have received any and all cases
that were “Randomly reassigned.” The very fact that Defendant Hesse is
overseeing any Oklahoma County cases proves conclusively that Defendant
Henderson has per se violated Local Rules, and transferred a case to Judge

Hesse against the law, in order to violate Plaintiffs’ constitutional rights.

22
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 42 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 23 of 36

66. Proof of inappropriate collusion between Judge Hesse and Henderson exists. On
June 28, 2018, Presiding Administrative Judge over Canadian an Oklahoma Counties
Defendant Timothy Henderson states in Exhibit 10 at 7:27 that he doesn’t know why
he transferred the case to Judge Hesse and that he will “look into it” and get back to
Mr. Bednar, something he never did. As such, is is counterintuitive that Henderson
had an ulterior motive in violating local law that he never has been able to explain,
proving his animus against Plaintiffs.

67. Judge Henderson indicates in Exhibit 10 that “unless all civil judges recused” the
case should not have been transferred to Canadian County. At 10:02 of Exhibit 10
Judge Henderson again states he “does not have an independent recollection” as to
why he caused the cases to be sent to Judge Hesse and again at 11:22 that he “will
look into it.” At 12:50 of Exhibit 10, Judge Henderson reiterates that perhaps an “out
of county” judge may be needed to hear Mr. Bednar’s personal matters, such as
divorce, supporting the argument for forum non conveniens for Mr. Bednar’s divorce.

68. Although Defendant Henderson, the Chief administrative judge stated his
understanding of the law as it relates to Defendant Hesse, a judge under his
administrative direction, he apparently communicated the opposite, and

conpired with Hesse to violate law and procedure.

69. Specifically, Judge Timothy Henderson person stated on August 3, 2018 his
knowledge of the law that Judge Hesse’s Orders are stayed pending any recusal
appeal (Exhibit 2, recording of Judge Timothy Henderson on August 3, 2018 at

7:30). Also, Judge Henderson ordered Mr. Bednar to set his emergency motion to

23
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 43 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 24 of 36

stay orders of Judge Hesse with his office, including the June 11, 2018 Default
Judgment, entered after multiple requests for recusal. See Exhibit 2 at 5:33 to 6:21
(agreeing to hear the emergency motion “next week”) and allowing the motion to be

set on August 7, 2018 at 1:30 at 8:36.

70. However, Judge Henderson reversed himself, in apparent consistent concert and
collusion with Judge Hesse to manipulate Plaintiff's procedural due process rights,
in order to issue rulings adverse to Mr. Bednar, and he ruled on August 7, 2018 that
he would no longer hear Mr, Bednar’s emergency motion set on that date, and that
Judge Hesse must hear it. See Exhibit 16, Tr. p. 19 In 15 to p. 20 In 8 (stating that
“Judge Hesse” is to hear any further motions, in light of the fact the hearing of
Exhibit 16 is a recusal hearing and the appeal process is in place. Please note that
Judge Hesse also issued a hearing date of September 6, 2018 for a motion filed
while he and Judge Henderson knew a stay was in effect, again contrary to the tenets
of Rule 15. Defendant judge Henderson refused to hear the emergency motion and
set the Motion to set aside his bizarre August 7, 2018 Order (Exhibit 20) on the
same date as the inappropriately set hearing before Judge Hesse in Canadian
County. See docket (Exhibit 23 — highlighted both hearing dates). It is clear that
Judge Henderson manipulated the recusal process in Order to subject Plaintiff to
Judge Hesse, who knows that law requires a stay. Exhibit 28.

71. Even though Judge Henderson had promised he understood the recusal process (Rule
15) meant that Judge Hesse could not rule on matters and that his orders should be

stayed after recusal requests were made on June 8, 2018 (Exhibit 10 — recording of

24
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 44 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 25 of 36

June 28, 2018), and even though Judge Henderson allowed Mr. Bednar to set his
Emergency Motion to Stay Judge Hesse’s Default Judgment for August 7, 2018 at
1:30 (Exhibit 2 — recording of August 3, 2018), Judge Henderson apparently changed
his course and altered his promises and violated his known understanding of the law
to continue a targeted course of concerted action with Judge Hesse. See Exhibit 1,
recording of Judge Timothy Henderson’s clerk on August 9, 2018, who corroborates
that after promising to allow Mr. Bednar to set both the recusal issue and the
emergency motion for August 7, 2018, Judge Henderson had her change the entry
on OSCN to only reflect the recusal.

72. More concerning is that Judge Henderson signed Exhibit 20 on August 7, 2018, but
directed his clerk to take it to the Court Clerk on August 9, 2018, delaying Mr.
Bednar’s ability to respond to it. Judge Henderson’s manipulations of law and fact,
his unlawful sending of cases to Judge Hesse (with a misrepresentation that all judges
recused — as Judge Ogden has never recused), and his directing Mr. Bednar to go
before Judge Hesse while Judge Hesse’s recusal was being appealed appears an
action in concert with Judge Hesse and Defendant Troxel (who allowed it to happen)

in order to effectuate an animus-driven agenda against Plaintiffs.

MISREPRESENTATIONS AND OBVIOUS BIAS BY DEFENDANTS
INCLUDE THE UNLAWFUL AND CONCERNING CHANGING OF AN
EXiSTING ORDER BY DEFENDANT JUDGE ANDREWS STRIKING A
HEARING FOR DEFAULT JUDGMENT SET ON JUNE 8, 2018 IN CJ-2016-
5004 WHICH WAS SET BEFORE DEFENDANT JUDGE DON ANDREWS
IN OKLAHOMA COUNTY; DEFENDANT HESSE THROUGH NON
JUDICIAL ACTION CAUSED THE MATERIAL ALTERATION OF THAT
ORDER ON OSCN.NET IN ORDER TO JUSTIFY A BOGUS DEFAULT
JUDGMENT AGAINST PLAINTIFFS, AS A PURPOSEFUL VIOLATION
OF PLAINTIFFS’ CONSTITUTIONAL RIGHTS.

25
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 45 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 26 of 36

73. Judge Andrews has admitted numerous times in recordings cited above that the June
8, 2018 Order he ordered his clerk Jennifer Byler to be published on OSCN was that
the June 8, 2018 Motion for Default Judgment filed by Franklin American was
“stricken.” Judge Andrews’ office has admitted that Mr. Bednar did not have notice
to be in Judge Hesse’s courtroom, and that Hesse’s Order of June 11, 2018 should
be “vacated.” Exhibit 8, recording of July 24, 2018 at 3:45. Judge Andrews has
also falsely stated to Plaintiff Mr. Bednar that he would tell Judge Hesse that Judge
Hesse had caused an alteration of Judge Andrews’ ruling, and that he would ask
Judge Hesse to correct back the Order striking the June 8, 2018 hearing. See
arguments supra. To date, neither Judge Hesse nor Judge Andrews has re-written on
OSCN what the proper ruling was on June 8, 2018 in Oklahoma County Case CJ-

2016-5004: that the Motion for Default Judgment was “stricken.”

74. An immediate injunction should issue against the Defendants, requiring them to re-
instate Judge Andrews’ ruling, which he has admitted in lawful tape recorded

conversations when he was not on the bench.

75. Judge Henderson, with the aid of Defendants Troxel and Andrews, after discussing
their conspiracy with Defendant Hesse, caused transfer of case CJ-2016-5004 to
Canadian County. Exhibit 11. Judge Henderson clearly has an agenda along with
Judge Hesse, although he stated to Mr. Bednar on two separate occasions in his
office, starting on June 28, 2018, that he would contact back Mr. Bednar regarding
returning cases back to Oklahoma County and as to why Judge Hesse was chosen

when Judge Davis had not recused.

26
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 46 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 27 of 36

76. Judge Henderson never followed through with his promises to Mr. Bednar, proving
his ill will. Rather, he did the opposite, and misrepresented to Mr. Bednar in his
Order and in the August 7, 2018 hearing what he had he stated in person regarding
procedural issues, which was captured on a tape recording, mentioned above. See
Ex 3, August 3, 2018 recording of clerk stating that Judge Henderson had received
Mr. Bednar’s messages to contact him back and that he had not done so since June
28, 2018. Judge Henderson did not follow through with his promises to Mr. Bednar
as he wanted to follow through with his conspiracy to deprive Mr. Bednar and MFB

constitutionally protected rights.

77. The connection between Judge Henderson and Judge Hesse is further seen in the
docket sheet for Exhibit 24 (CJ-2017-1192 — where a June 1, 2018 hearing was
entered as before Judge Henderson, but in fact occurred in front of Judge Hesse in
Canadian County). There is absolutely no reason for Judge Henderson’s name to

have been entered for Judge Hesse’s, unless the two were colluding.

78. To date, neither Judges Hesse, nor Andrews, nor Henderson has re-instated Judge
Andrews’ June 8, 2018 ruling striking the Motion for Default Judgment that day.
See Docket (Exhibit 23); see Plaintiff notice to be at Judge Andrews court, not
Hesse (Ex. 17); see arguments above and recordings that Judge Andrews 100
percent issued a ruling striking the hearing (Exhibits 4, 6, 8, 10 - recordings) as well
as Mr. Bednar’s phone record of May 18 2018 (Ex. 18). When asked procedurally
about why Judge Hesse would blame Jennifer Byler when he directs her actions,

Ms. Byler, Judge Andrews’ clerk, told Mr. Bednar on August 3, 2018 to speak to the

27
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 47 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 28 of 36

DA who represents the Court Clerk. Exhibit 7. However that meeting already

occurred July 27.

ADDITIONAL STATEMENT OF FACTS

79. Plaintiffs incorporate by reference all of the allegations heretofore made, and

further state as follows:

80. Plaintiff MFB, a minor, is currently seven years old. A trust was created by

her grandfather, to allow RCB Bank, to convey title to their homestead
pursuant to a bankruptcy mediation agreement overseen by the Honorable
Charles Goodwin in March of 2017, per an Order to mediate issued by the

Honorable Thomas Cornish.

81. This mediation arose through Plaintiff Alex Bednar’s bankruptcy, and the two

mortgage lenders on the homestead, RCB and Franklin American, were on Mr.
Bednar’s creditor matrix. RCB had filed a foreclosure action before the
bankruptcy, and filed an adversarial proceeding as well in the bankruptcy, also
asking the bankruptcy court for lifting of the stay to litigate its foreclosure
action. Franklin American neither filed a proof of claim, nor a request to lift to
stay to litigate in state court. A discharge to Mr. Bednar was granted in

September of 2015.

82.RCB litigated its foreclosure action (state case CJ-2015-192) before Judge

Andrews, listed Franklin American (the other lender) as a Defendant, and

served Franklin American, who was represented by competent attorneys.

28
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 48 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 29 of 36

83.The Defendant Don Andrews is an Oklahoma County District Court Judge,
who violated his oath of office and judicial canons (statutory law in
Oklahoma), and clandestinely met with the Court administrator (Defendant
Troxell) and the other Defendant Judges to orchestrate misrepresentations and
prevent Plaintiffs due process according to law, in order to purposefully cause
harm to Plaintiffs by violating their constitutional rights. His actions are
described in further detail below.

84.Prior to the mediation ordered by Judge Cornish in early 2017, RCB had
procured summary judgment from Judge Don Andrews, and had initiated a
sheriff sale on July 14, 2016, where RCB was the highest bidder for fifty
thousand dollars, approximately 1/12 the value of the house.

85. As such, title transferred to RCB Bank after the sheriff sale.

86. Franklin American was served with the Motion for Summary Judgment, heard
in January of 2016, with notice of the sheriff sale for July 14, 2016, and with
notice of confirmation of the sheriff sale before Judge Andrews in October of
2016. At no point did Franklin American or its attorneys contest the sheriff
sale, nor did Franklin American file a requisite motion for deficiency or
residue within ninety (90) days of the sheriff sale, in order to protect any

mortgage or security interest it might have in the property per 12 OS 686.

 

2 See Bank of Oklahoma v. Welco, Inc., 1995 OK CIV APP 43 at para. 17-18, citing Baker v.
Martin, 538 P.2d 1048 (Okla. 1975) explaining that 12 OS 686 provides the exclusive remedy
to a creditor in a case who has a residue interest after a sheriff sale, and requiring such creditor
to file for deficiency as a “post judgment prerequisite” within 90 days, in order to receive the
“unpaid balance due upon the original judgment.”

29
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 49 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 30 of 36

87. A creditor “must file a motion for deficiency judgment within 90 days

after the sale of the mortgaged premises or else suffer the consequences,

. ie., the debt for which the mortgage stands as security will be
deemed satisfied.” Jd at para. 19. Franklin American failed to do so,
and forever caused the debt for which the mortgage stood as a security
to be deemed satisfied as a matter of law. See e.g. Apache Lanes Inc. v
National Educators Life Ins., 1974 OK 106 (failure of a creditor to seek
deficiency judgment amount due as residue after sheriff sale not only
bars creditor from asserting the debt against debtor, but also against
guarantors).

88. Franklin American failed to follow the law, and lost its security interest as a
matter of law within 90 days of the sheriff sale in CJ-2015-192 (Oklahoma
County Case before Judge Andrews). 12 OS 686.

89. Franklin American, apparently not in contact with its litigation attorneys
involved in CJ-2015-192 who received notice but did not contest RCB’s sheriff
sale in July of 2016, allowed another law firm (the Baer Timberlake firm) to
file a second, redundant foreclosure action on the same property in September
of 2016 (CJ-2016-5004), seeking to obtain title to the very same property, and
listing all the same defendants who had been noticed of the sheriff sale in July
of 2016 in RCB’s foreclosure case (CJ-2015-192).

90. Plaintiff Mr. Bednar filed motions to set aside the sheriff sale confirmation of

2016, and to date, those motions have not been heard.

30
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 50 of 56
Case 5:19-cv-00279-D Documenti Filed 03/25/19 Page 31 of 36

91. Franklin American’s second foreclosure lawsuit (CJ-2016-5004) is barred as a
matter of law as a collateral attack on an existing case for title to the same
property under 12 OS 2004.2, as RCB was the prevailing party to title in CJ-
2015-192. Defendant Don Andrews was assigned both cases. In the second
foreclosure action by Franklin American Judge Andrews ruled in February of
2017 that all dispositive preliminary motions, including Mr. Bednar’s motion
to dismiss, would need to be heard prior to any judgment on the Plaintiff
Franklin American’s second redundant foreclosure case. An attorney from the
Timberlake firm attended that hearing, and on the record agreed to the court’s
ruling that no judgment would be entered without preliminary issues of
jurisdiction (and the like) being heard.

92. Under information and belief, that Timberlake attorney announced she was
leaving the firm in late April or May of 2018, and Don Timberlake (head
attorney) for the first time received the file and realized that his client’s
interests in the property were extinguished as a matter of law. 12 OS 686.

93. The Defendant Renee Troxell has met with and communicated with the other
defendants and has conspired with them to purposefully abuse their offices as
judges, and prevent MFB the ability to enjoy the property that was to have
been conveyed to her trust pursuant to Judge Goodwin’s mediation. Also, she
and Plaintiff Mr. Bednar were clearly denied access to the courts, in violation

of their civil rights.

31
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 51 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 32 of 36

THE NEW GOVERNOR OF OKLAHOMA HAS PROMISED TO HOLD
AGENCIES ACCOUNTABLE, AND THIS CASE SHOULD BE A CASE
STUDY FOR THE COUNCIL ON JUDICIAL COMPLAINTS:
ALTHOUGH THE DISTURBING ABUSES OF OFFICE MENTIONED
HEREIN WERE MADE KNOWN BY MR. BEDNAR TO THE
COUNCIL ON JUDICIAL COMPLAINTS, NO ONE FROM THAT
OFFICE EITHER INVESTIGATED OR CALLED MR. BEDNAR, AND
NO__INVESTIGATOR SOUGHT THE TAPE RECORDINGS
MENTIONED IN STATE PLEADINGS, CLOSING THE
INVESTIGATION AND ALLOWING THE DEFENDANTS TO
CONTINUE TO VIOLATE CONSTITUTIONAL RIGHTS

 

94. Why did Defendant Judge Andrews sign an ex parte default judgment in CJ-
2016-5004 on April 25, 2018 against Plaintiff Alex Bednar in that foreclosure
action, without any motion being filed and without setting a Motion for
Default _on his docket by the mortgage company? The local rules for
Oklahoma County prohibit that kind of judicial conduct, prohibit blanket
defaults without notice and an opportunity to be heard, and prohibit attorneys
having ex parte clandestine meetings with judges. Canons of Judicial Ethics
and Title 5 prohibit the clandestine action that occurred between Judges
Andrews and Hesse, both of whom allowed the lender’s counsel in CJ-2016-
5004 to present ex parte orders of default, as well as other orders, in violation

of Plaintiffs’ Constitutional rights.

32
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 52 of 56
Case 5:19-cv-00279-D Documenti Filed 03/25/19 Page 33 of 36

95. What kind of inappropriate relationship does Defendant Judge Don Andrews
have with lenders’ attorneys that he is able to have ex parte meetings with them
and issue rulings presented ex parte without a motion, and without contacting
Mr. Bednar, the attorney representing himself as a defendant, in CJ-2016-5004,
when Mr. Bednar had appeared at hearings in the case and had filed pleadings?
The answer is simple: abuse of power gone unchecked, coupled with animus
against Mr. Bednar — this sort of unlawful conduct (violation of Canons of
Judical Ethics codified in Title 5 of Oklahoma statutes) qualifies for injunction.

96. An investigation and consideration for impeachment should be considered for
Judge Andrews and the other Defendants, as they have purposefully and
knowingly violated their oaths of office and public trust through the actions
outlined in this Complaint. The tape recordings, docket sheet, pleadings,
transcripts, and Orders demonstrate conclusively that these Defendants made
calculated misrepresentations, in order to effectuate the deprivation of
Plaintiffs’ rights.

97. Plaintiffs will be seeking preliminary injunctive relief in this case.

98.These Defendants have abused their offices to purposefully and spitefully
deprive Plaintiffs of rights protected under the Constitution, including but not
limited to: conspiracy to prevent due process, impacting and clandestinely

deciding what will happen in Mr. Bednar’s divorce,’ which has impacted

 

3 The fact that a court administrator with a law degree wields enough power over sitting judges (who
perhaps believe she communicates her recommendations to or receives them from, Justice Douglas Combs)
to tell them what orders to issue, indicates a manipulation of the very constructs of our justice system. Just

33
Case: 19-12845 Doc: 20 Filed: 08/19/19 Page: 53 of 56
Case 5:19-cv-00279-D Documenti Filed 03/25/19 Page 34 of 36

Plaintiffs MFB as well, a child of the divorce, inappropriately limiting and
preventing Plaintiffs’ access to the courts, having clandestine meetings to
conspire and deprive Plaintiffs of procedural rights, and most recently,
threatening incarceration for protected constutional action in Oklahoma, and
conspiracy to deprive Plaintiffs of property without due process under 42 USC
Section 1983.

99. Judge Hesse has issued recent orders preveenting Mr. Bednar from being able
to file any pleadings in his cases before him, even pleadings arguing that Hesse
does not have jurisdiction over CJ-2016-5004 per 12 OS 2004.2. Thus, Hesse
this immediate moment, is abusing his office to violate constitutionally
protected rights under the US and Oklahoma Constitutions, including the right
of access to the courts.

100. In addition, Defendants have caused and/or directed administrative
employees under their contro! to violate Plaintiff's rights and also violate
Oklahoma Law, in turn violating Plaintiffs’ constitutionally protected rights.
Defendants’ actions individually and in concert were designed to target
Plaintiffs and deprive them of their rights, causing substantial damages.

101. Plaintiffs are currently homeless as a result of Defendants’ spiteful,
calculated actions in concert with one another, to violate Plaintiffs’ rights.

None of Defendants’ actions are within judicial jurisdiction. Rather, their

 

as Dorothy realized the man behind the curtain was manipulating the truth, Mr. Bednar now has the ability
to conclusively prove that the Oklahoma County Courthouse system of justice has been purposefully
manipulated by Defendants to abridge his and his daughter’s constitutional rights.

34
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 54 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 35 of 36

actions and omissions are part of a pattern of conduct to deprive Plaintiffs of

their rights. Defendants Williams, Broyes, and KFOR are causing immediate

harm through concerted action jointly and severally by causing to be published

public statements that are false and meant to be spiteful and harmful, impacting

Plaintiff Mr. Bednar’s ability to work.

JURY TRIAL REQUESTED
All of the above stated claims and causes of action arise from and form part
of the same case and controversy and Plaintiffs are entitled to and hereby request a
jury trial as to each and every cause of action or claim asserted herein.
PRAYER FOR RELIEF
Plaintiffs pray for judgment as follows:

A. Actual damages in excess of one million dollars ($1,000,000.00);
B. All compensatory damages, including, but not limited to emotional distress,
mental anguish and damage to reputation; Punitive or exemplary damages;
D. A special master to investigate the gross abuses of power and conceming
actions mentioned herein, and consideration of presentation of such abuses to the
legislature for consideration of impeachment of Defendants Hesse, Henderson,
and Andrews.
E. Declaratory relief regarding the unlawfulness of Defendants’ actions, and
immediate and prospective injunctive relief as appropriate; injunctive relief
against Defendants for violation of Plaintiffs’ civil rights

F. Attorney fees, costs and such relief as the Court deems reasonable and proper

35
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 55 of 56
Case 5:19-cv-00279-D Document1 Filed 03/25/19 Page 36 of 36

Respectfully or

ALEXANDER L. BEDNAR on his behalf and
as parent and Guardian of MFB, a minor

15721 Via Bella,

Edmond, Oklahoma 73012

(405) 420 9030

bednarconsult@gmail.com

36
Case: 19-12845 Doc: 20 _ Filed: 08/19/19 Page: 56 of 56

CERTIFICATE OF SERVICE

Thereby certify that on this__19th___ day of August__, 2019_, a true and correct copy of the
foregoing pleading was forwarded by (email ) to Alex Bednar and his attorney at the address of

bednarconsult@gmail.com and stephenaharry@sahlawoffice.com

 

Alberta Rose Josephine Jones, Pro Se
August 19, 2019
1

 

 
